     Case 2:18-cv-02717-KJM-AC Document 74 Filed 07/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10

11   JESSICA H. JORDAN,                       Case No. 2:18-cv-02717-KJM-AC
12                   Plaintiff,               Hon. Kimberly J. Mueller
13         v.
14   BANK OF AMERICA, N.A.;                   ORDER ON STIPULATION TO
     NATIONSTAR MORTGAGE LLC                  STAY PROCEEDINGS DUE TO
15   d/b/a MR.COOPER; and DOES 1-             COVID-19
     100, Inclusive,
16
                 Defendants.
17

18

19

20         The parties jointly request, ECF No. 69, to stay case activity due to
21   COVID-19 and settlement discussions and to modify the case management
22   schedule. Good cause appearing, the court GRANTS this request, as follows:
23         1.    Due to the ongoing COVID-19 healthcare emergency affecting the
24   parties’ operations, and ongoing settlement negotiations between the parties, all
25   pretrial discovery, motion practice, and other case activity in this matter shall be
26   suspended, effective immediately through September 7, 2020;
27

28

                          ORDER ON STIPULATION TO STAY PROCEEDINGS
     Case 2:18-cv-02717-KJM-AC Document 74 Filed 07/22/20 Page 2 of 2


 1         2.     The discovery deadline is hereby extended from July 16, 2020, to
 2   September 14, 2020; and the dispositive motion hearing date is hereby extended from
 3   September 25, 2020, to December 11, 2020; and
 4         3.     On or before sixty (60) days from filing the stipulation, the parties are
 5   directed to submit a status report to the Court with recommendations for proceeding
 6   with the case.
 7         This order resolves ECF No. 72.
 8         IT IS SO ORDERED
 9   Dated: July 21, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -2-
                      [PROPOSED] ORDER ON STIPULATION TO STAY PROCEEDINGS
